DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/27/2019. The applicant submits Information Disclosure Statements dated 09/27/2019, 02/11/2020, 03/05/2020, 04/27/2020, 09/24/2020, 12/24/2020, 01/28/2021, and 04/29/2021. The applicant claims Domestic priority to a provisional and international application dated 03/31/2017 and 12/12/2017 respectively. Applicant does not claim Foreign priority.

Claim Objections
Claim 23 is objected to because of the following informalities:  The claim does not contain a transitional phrase pursuant to MPEP  section 2111.03.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of copending Application No. 16/499,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter but phrased differently.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mustafic US2018/0247544.
As per claim 1, A method for managing an Unmanned Aerial Vehicle (UAV), comprising: 
receiving a flight plan that describes a proposed flight mission of the UAV in an airspace; (Mustafic paragraph 0007 discloses, “In one or more embodiments, a method to facilitate aerial navigation of a device includes receiving, by the device, flight plan information including a flight route and a listing of base stations.”)
adding one or more predefined points to the flight plan to create an enhanced flight plan, wherein each of the predefined points is associated with a set of conditions and a set of locations; (Mustafic paragraph 0142 discloses, “At block 635, the network management system 135 determines whether any request to change the flight plan has been received.  The request may be 
transmitting the enhanced flight plan to the UAV for storage of the predefined points on the UAV while the UAV carries out the proposed flight mission. (Mustafic paragraph 0031 discloses, “In some cases, the flight plan may be adjusted, such as during flight of the UEs over their flight routes, and the UEs may effectuate the adjusted flight plan.  The flight plan may be adjusted based on information provided by the UE and/or an operator(s) of the UEs.  For example, the operator of a UE may adjust the destination point of the UE.  The flight plan may be adjusted based on changes in geographic information associated with the geographic region that encompasses the starting point and the destination point.” and paragraph 0183 discloses, “The electronic system 1100 includes one or more processors 1105, volatile memory 1110, non-volatile memory 1115, one or more mass storage devices 1120, one or more network interfaces 1125, one or more input device interfaces 1130, one or more output device interfaces 1135, and a link 1140.”)
As per claim 2, The method of claim 1, further comprising: verifying that the flight plan complies with a set of directives and constraints issued by a regulatory authority. (Mustafic paragraph 0004 discloses, “Flight plans may be based on geographic information associated with geographic regions that encompass starting points and destination points.  The geographic 
As per claim 3, The method of claim 2, wherein each predefined point in the one or more predefined points complies with the set of directives and constraints. (Mustafic paragraph 0074 discloses, “When generating and managing flight plans for UAVs and/or other devices at flight altitude, the network management system 135 complies with FAA requirements or recommendations, including temporary flight restrictions (e.g., temporary event such as wildfire or security-related event, stadiums/sporting events), restricted airspace, airport-related restrictions, local flight ordinances, and/or others.  Other flight recommendations and/or requirements may be taken into consideration, such as any recommended or require minimum/maximum flight altitude and/or minimum/maximum flight speed.  Similarly, the UAV 105 is operated to maintain a minimum distance separation between the UAV 105 and other UAVs, and/or between the UAV 105 and obstacles, e.g. such as minimum distance separation requirements or recommendations from the FAA.”)
As per claim 23, A non-transitory computer-readable storage medium storing instructions which, when executed by a set of one or more processors of a computing device, cause the computing device to: (Mustafic paragraph 0008 discloses, “In one or more embodiments, a device includes one or more processors.  The device further includes a non-transitory machine 
receive a flight plan that describes a proposed flight mission of Unmanned Aerial Vehicle (UAV) in an airspace; (Mustafic paragraph 0007 discloses, “In one or more embodiments, a method to facilitate aerial navigation of a device includes receiving, by the device, flight plan information including a flight route and a listing of base stations.”)
add one or more predefined points to the flight plan to create an enhanced flight plan, wherein each of the predefined points is associated with a set of conditions and a set of locations; (Mustafic paragraph 0142 discloses, “At block 635, the network management system 135 determines whether any request to change the flight plan has been received.  The request may be received from the UAV 105 and/or the user device 120, e.g. prior to or during flight of the UAV 105 over the pre-programmed flight route.  In some cases, the UAV 105 may generate a request for authorization to deviate from the flight route, e.g. to avoid an obstacle not identified in the geographic information provided in the flight information.  The request for authorization may be generated autonomously by the UAV 105 (e.g., without input from an operator of the UAV 105), and/or may be generated by the operator.  In some cases, the operator may generate a request to change the flight plan, such as a request to change the destination point.”)  and 
transmit the enhanced flight plan to the UAV for storage of the predefined points on the UAV while the UAV carries out the proposed flight mission. (Mustafic paragraph 0031 discloses, “In some cases, the flight plan may be adjusted, such as during flight of the UEs over their flight routes, and the UEs may effectuate the adjusted flight plan.  The flight plan may be 
As per claim 24, A network device for managing an Unmanned Aerial Vehicle (UAV), comprising: 
a processor; (Mustafic paragraph 0008 discloses, “In one or more embodiments, a device includes one or more processors.  The device further includes a non-transitory machine readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to perform operations including receiving flight plan information including information indicative of a flight route and a plurality of base stations.”)
a memory coupled to the processor, wherein the memory includes one or more instructions that when executed by the processor cause the network device to: (Mustafic paragraph 0181 discloses, “When reading any claims as set forth herein to cover purely software and/or firmware implementations, at least one of the UAV processing unit 900, communication transceiver 905, mobility controller 910, autonomous positioner 915, flight controller 920, flight rule controller 925, communication transceiver 1005, geographic information controller 1010, geographic region identifier 1015, flight plan generator 1020, flight plan manager 1025, and UI 
receive a flight plan that describes a proposed flight mission of the UAV in an airspace; (Mustafic paragraph 0007 discloses, “In one or more embodiments, a method to facilitate aerial navigation of a device includes receiving, by the device, flight plan information including a flight route and a listing of base stations.”)
add one or more predefined points to the flight plan to create an enhanced flight plan, wherein each of the predefined points is associated with a set of conditions and a set of locations; (Mustafic paragraph 0142 discloses, “At block 635, the network management system 135 determines whether any request to change the flight plan has been received.  The request may be received from the UAV 105 and/or the user device 120, e.g. prior to or during flight of the UAV 105 over the pre-programmed flight route.  In some cases, the UAV 105 may generate a request for authorization to deviate from the flight route, e.g. to avoid an obstacle not identified in the geographic information provided in the flight information.  The request for authorization may be generated autonomously by the UAV 105 (e.g., without input from an operator of the UAV 105), and/or may be generated by the operator.  In some cases, the operator may generate a request to change the flight plan, such as a request to change the destination point.”) and 
transmit the enhanced flight plan to the UAV for storage of the predefined points on the UAV while the UAV carries out the proposed flight mission. (Mustafic paragraph 0031 discloses, “In some cases, the flight plan may be adjusted, such as during flight of the UEs over their flight routes, and the UEs may effectuate the adjusted flight plan.  The flight plan may be adjusted based on information provided by the UE and/or an operator(s) of the UEs.  For 

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.